DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final action.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/228,179 filed on 11 April 2022.
Claims 21, 24, 28, 30, 33, and 36-40 have been amended.
Claims 22, 23, 25, 26, 31, 32, 34, and 35 have been canceled.
Claims 21, 24, 27-30, 33, and 36-40 are pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 1112(a):

Claims 21-40 stand rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.

Applicant’s arguments and amendments to the claims have been considered and are found persuasive. Accordingly, the rejection of the claims under 35 U.S.C. §112(a) is withdrawn.

B. Claim Rejections - 35 U.S.C. § 101:

Claims 21-40 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

1. Applicant argues that the claims recite an improvement to technology and/or a technical field, the claims satisfy both prong two of step 2A and step 2B of the Alice test. 

Examiner respectfully disagrees. The additional elements of the claim such as a “payment processing platform”, “interface”, represent the use of a computer using mere instructions as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating transaction settlement and/or service fee processing of a financial account associated with various payment processing entities (e.g., payment facilitator, acquirer processor, credit card association) in an automated manner while using rules and/or instructions to carry out the steps recited. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method.

The method merely facilitates the processing of fee processing via the transfer of information (e.g., settlement rules/instructions) between participants and the intermediary (the computer interface). Humans have long intermediated such transactions by collecting and relaying similar information (settlement rules). The computer interface (GUI) recited merely takes the place of the human acting as an intermediary, communicating with both the payment facilitator and the merchant in order to complete the transaction. Because representative claim 1 is directed to transfers of information relating to a longstanding commercial practice – e.g., settlement intermediation/process and/or settlement fee processing using rules and/or instructions, the claim is directed to an abstract idea. See, e.g., Alice, 573 U.S. at 219-20, 134 S.Ct. 2347; Bilski v. Kappos, 561 U.S. 593, 611, 130 S.Ct. 3218, 177 L.Ed.2d 792 (2010); see also Elec. Commc'n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020). cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F. 3d 1367 (Fed. Cir. 2021).

The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for a generic computer), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Memorandum, 84 Fed. Reg. at 54—55; MPEP §§ 2106.05(a)-(c), (e)-(h).

Applicant’s claims do not go beyond generic functions, and there are no technical means for performing the claimed steps that are arguably an advance over conventional computer technology. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016). The additional elements recited in claim 1 are described and claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the claims. The claim does not require any non-conventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” rather, the claim merely calls for performance of the claimed processes “on a set of generic computer components.” Bascom, 827 F.3d at 1349—52. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims are similar to the patent-eligible claims in Bascom Global Internet v. AT&T Mobility, LLC ("Bascom").

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the BASCOM case. 

In the decision regarding BASCOM, while the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, when combined, an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features  specific to each end user (note that the term “inventive concept” is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

Claim Rejections – 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24, 27-30, 33, and 36-40  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 21 is directed towards facilitating transaction settlement and/or service fee processing of a financial account associated with various payment processing entities (e.g., payment facilitator, acquirer processor, credit card association) in an automated manner, involving steps which are nothing more than merely storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction, but for the recitation of computer-related components.  Claim 21 is directed to the abstract idea of settlement/service fee processing associated with a transaction (e.g., settlement, payments) while using rules and/or instructions to carry out the steps recited, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 21 recites: “creating a merchant account associated with a payment processing platform, wherein the merchant account is associated with a payment facilitator; associating the merchant account with a first settlement account held by a first financial institution; creating a sub-merchant account associated with the payment processing platform, the sub-merchant account associated with a sub-merchant of the payment facilitator; associating the sub-merchant account with a second settlement account held by a second financial institution; … enter payment settlement rules for the sub-merchant; receiving the payment settlement rules from the payment facilitator … ; subsequent to creating the merchant account and the sub-merchant account, processing a payment transaction for an initial amount of funds originating with the sub-merchant according to the payment settlement rules, the initial amount of funds being deposited into an aggregate account; determining a payment facilitator service fee or a payment facilitator transaction fee based on the payment settlement rules; deducting the payment facilitator service fee or the payment facilitator transaction fee from the aggregate account; crediting the payment facilitator service fee or the payment facilitator transaction fee to the merchant account; distributing the payment facilitator service fee or the payment facilitator transaction fee to the first settlement account; deducting an acquirer processor service fee or an acquirer processor transaction fee from the aggregate account; distributing the acquirer processor service fee or the acquirer processor transaction fee to a third settlement account association with an acquirer processor at a third financial institution; deducting a card association service fee or a card association transaction fee from the aggregate account; distributing the card association service fee or the card association transaction fee to a fourth settlement account association with a card association at a fourth financial institution; crediting remaining funds in the aggregate account from the payment transaction to the sub-merchant account; and distributing the remaining funds to the second settlement account associated with the sub-merchant at the second financial institution”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the creation and/or opening of a financial account for use with a financial-related transaction (e.g., settlement, payments) is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l.). Because the claim is directed to the performance of economically related (e.g., financial) transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Using settlement and routing rules and/or instructions in order to facilitate transaction payment processing associated with a merchant account falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a computer-related device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a payment processing platform, processor, computer interface, data storage device, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating transaction settlement and/or service fee processing of a financial account associated with various payment processing entities (e.g., payment facilitator, acquirer processor, credit card association) in an automated manner while using rules and/or instructions to carry out the steps recited.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating transaction settlement and/or service fee processing of a financial account associated with various payment processing entities (e.g., payment facilitator, acquirer processor, credit card association) in an automated manner while using rules and/or instructions to carry out the steps recited - storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 30 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 30 corresponds to the subject matter of claim 21 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 21 applies to claim 30 accordingly.

Independent claim 39 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 39 corresponds to the subject matter of claim 21 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 21 applies to claim 39 accordingly.

Dependent claims 24, 27-29, 33, 36-38, and 40, add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion

Claims 21, 24, 27-30, 33, and 36-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692